DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the French Application No. FR1654020, filed 05/03/2016, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-5, 7-8, and 18-19 under 35 U.S.C. § 103 over Yonetsu (U.S. 2012/0038532) in view of Guo (U.S. 2013/0344237) have been fully considered but are not persuasive. 
Applicant argues that the teachings of Yonetsu do not meet the limitations of the instant claim regarding the two particle populations and the amended limitation regarding the electrical conduction pathway. The examiner is not persuaded and points out that the teachings of Yonetsu still meet the limitations of the instant claim since the limitation of “wherein the magnetic alloy nanoparticles form at least one electrical conduction pathway of more than 200 nm within the nanocomposite if in contact with one another”. To elaborate, the examiner points out that Yonetsu teaches a nanocomposite comprising magnetic alloy nanoparticles at least partially comprised of a soft magnetic alloy (paragraph [0048]; Figure 1, Char. No. 110/111). Yonetsu teaches an insulating matrix supporting the magnetic alloy (paragraph [0051]; Figure 1, Char. No. 130/140). Yonetsu teaches the insulating matrix comprises insulating nanoparticles supported by the insulating matrix and are inserted between the magnetic alloy nanoparticles so as to space apart the magnetic alloy nanoparticles form one another and thus ensure electrical insulation of the magnetic alloy nanoparticles from one another (paragraphs [0054]; [0105]-[0107]; [0115]). To this, the applicant appears to argue that of all the nanoparticles disclosed within Yonetsu, only the “non-core-shell magnetic particles” described within the Thirteenth and Fourteenth embodiments appear to be relevant due to the allegation that these particles are the only particles that are capable of forming electrical conduction pathways of more than 200 nm when contacting one another. However, as the examiner has pointed out, this limitation as a whole is considered to be optional within the instant claim set and further, Yonetsu teaches the limitations such as an insulating matrix that supports the magnetic alloy nanoparticles that are inserted between the magnetic alloy nanoparticles so that to space apart the magnetic alloy nanoparticles from one another thus ensuring electric insulation (paragraphs [0054]; [0105]-[0107]; [0115]). 
The examiner further points out that in a scenario in which the particles are in contact within one another, the particles of Yonetsu would meet this limitation. To elaborate, the examiner points out that within paragraph [0046] of Yonetsu, it is recited that the “core-shell magnetic particle is a magnetic particle that is covered with a shell composition in a range of 50% to 100% with respect to the surface of the particle”, and further within paragraph [0098] Yonetsu teaches the diameter of the magnetic alloy nano particle being between 1 nm and 1000 nm. Thus, within this range, and a core-shell covering of less than 100% but more than 50%, an electrical conduction pathway of more than 200nm would inherently exist (e.g., a scenario in which two 101 nm nanoparticles with 50% core-shell covering are in contact within one another). 
The applicant argues that the coating layer of Yonetsu is not comparable to the second population of nanoparticles (e.g., the insulating nanoparticles) as Yonetsu uses the words “particles” and “coating layer” to describe different objects that vary by at least their shape. The examiner is not persuaded by this argument and points out that regardless of how Yonetsu is using these terms, what physically exists as this second population is a dispersion of Al2O3 within an epoxy resin (paragraph [0054]), this covering layer is intended to electrically isolate the magnetic particles from one another (paragraph [0105]). The limitation relating to the insulating nanoparticles is broad such that a coating layer of aluminum oxide meets the limitation of the insulating nanoparticles as described in the claim.
Applicant argues that one of ordinary skill would recognize that at least one of Yonetsu’ non-core-shell magnetic particles may contact one another and potentially form an electrical conduction pathway of greater than 200 nm. The examiner is not persuaded by this argument and points out that the rejection does not rely on the embodiments that contain non-core-shell magnetic particles, and further within the paragraph cited by applicant (e.g., paragraph [0046]) Yonetsu explicitly teaches that it is possible to cover 100% of the magnetic particle. Thus, a particle covered to 100% using a shell composition would ensure that no electrical conduction pathway exists. 

Claim Interpretation
Regarding Claim 1, the claim has been amended to recite “wherein the magnetic alloy nanoparticles form at least one electrical conduction pathway of more than 200 nm within the nanocomposite if in contact with one another”. The examiner points out that this is being interpreted as not requiring the particles be in contact with each other. The examiner further points out that the constraint of the particle size and the properties of the individual nanoparticles does not require an electrical conduction pathway between particles. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 3, claim 3 is considered to be indefinite for the following reasons. Claim 1 recites, “wherein the magnetic alloy nanoparticles form at least one electrical conduction pathway of more than 200 nm within the nanocomposite if in contact with one another”. Claim 3 allows for a lower endpoint diameter of 100 nm. Thus, in the scenario where two 100 nm diameter magnetic alloy nanoparticles are in contact with one another, the electrical conduction pathway between them would be exactly 200 nm and not more than 200 nm required by the claim 1. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited). 

Regarding Claim 1, Yonetsu teaches a nanocomposite comprising magnetic alloy nanoparticles at least partially comprised of a soft magnetic alloy (paragraph [0048]; Figure 1, Char. No. 110/111). 
With respect to the limitation of “wherein the magnetic alloy nanoparticles form at least one electrical conduction pathway of more than 200 nm within the nanocomposite if in contact with one another”, the examiner points out that the particles of Yonetsu are not considered to be in contact with one another as Yonetsu teaches an insulating matrix supporting the magnetic alloy (paragraph [0051]; Figure 1, Char. No. 130/140). Alternatively, the examiner points out that in a scenario in which the particles are in contact within one another, the particles of Yonetsu would meet this limitation. To elaborate, the examiner points out that within paragraph [0046] of Yonetsu, it is recited that the “core-shell magnetic particle is a magnetic particle that is covered with a shell composition in a range of 50% to 100% with respect to the surface of the particle”, and further within paragraph [0098] Yonetsu teaches the diameter of the magnetic alloy nano particle being between 1 nm and 1000 nm. Thus, within this range, and a core-shell covering of less than 100% but more than 50%, an electrical conduction pathway of more than 200nm would inherently exist (e.g., a scenario in which two 101 nm nanoparticles with 50% core-shell covering are in contact within one another). 
Continuing, Yonetsu teaches the insulating matrix comprises insulating nanoparticles supported by the insulating matrix and are inserted between the magnetic alloy nanoparticles so as to space apart the magnetic alloy nanoparticles form one another and thus ensure electrical insulation of the magnetic alloy nanoparticles from one another (paragraphs [0054]; [0105]-[0107]; [0115]). 
Regarding Claim 2, Yonetsu teaches the preferable diameter of the magnetic alloy nanoparticles as being between 10nm and 30nm (paragraph [0098]). Yonetsu teaches the preferable diameter of the insulating nanoparticles as being between 10nm and 30nm (paragraph [0119]). Thus, at the very least Yonetsu teaches the ratio of the diameters as 1:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 3, Yonetsu teaches the diameter of the magnetic alloy nano particle being between 1 nm and 1000 nm and preferably as large as 100 nm (paragraph [0098]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).
Regarding Claim 4, Yonetsu teaches the diameter of the insulating nanoparticles as being between 1 nm and 100 nm (paragraphs [0119]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 5, Yonetsu teaches the nanocomposite to according to claim 1, wherein the magnetic alloy nanoparticles are comprised of an alloy chosen from iron-based, nickel-based, and cobalt-based alloys (paragraph [0048]). 
Regarding Claim 7, Yonetsu teaches the insulating matrix comprising a non-conductive polymer including polystyrene (paragraph [0053]). 
Regarding Claim 8, Yonetsu teaches the nanocomposite according to claim 1 having a form of at least one film having a thickness of between 10μm to 1000μm (e.g., 500 μm - paragraph [0238]) and having a volume fraction of between 10% and 70% (paragraph [0079]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 18, Yonetsu teaches the use of Fe-based alloys, Co-based alloys, FeCo-based alloys, and FeNi alloys among others, all of which inherently possess ferromagnetic properties (paragraph [0084]). 
Regarding Claim 19, Yonetsu teaches at least one insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0048]; Figure 1, Char. No. 110/111), a first shell encapsulating the core (paragraph [0048]; Figure 1, Char. No. 112). 
With respect to the feature of “a second shell made from an insulating material encapsulating the first shell”, the examiner points out that Yonetsu teaches an insulating material of which encapsulates a first shell, e.g., the first and second resins of which contain insulating materials (paragraphs [0054]; [0115]), and while Yonetsu does not teach these being applied as shell, they are clearly intended to completely encapsulate the first shell material. Thus, this first and second resins containing an insulating material is considered to meet the claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited) as applied to claim 1, and further in view of El-Gendy (El-Gendy, A.a., et al. “The Synthesis of Carbon Coated Fe, Co and Ni Nanoparticles and an Examination of Their Magnetic Properties.” Carbon, vol. 47, no. 12, 2009, pp. 2821–2828, previously cited). 

Regarding Claim 6, Yonetsu is relied upon for the reasons given above in addressing claim 1. Further, Yonetsu teaches the insulating nanoparticle comprising a core comprised of a ferromagnetic element (paragraph [0115]) in addition to a second polymer shell (paragraph [0053]). 
 	However, Yonetsu is silent to a first carbon or graphene shell encapsulating the core.
El-Gendy teaches a study into carbon coated iron, cobalt, and nickel (e.g., ferromagnetic elements) nanoparticles (abstract). El-Gendy teaches that carbon-encapsulated metal nanoparticles have received considerable attention because of their high chemical and thermal stabilities (page 2821, column 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu by using carbon or graphene as an encapsulation material as taught by El-Gendy with the motivation of enhancing the chemical and thermal stability of the particle. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yonetsu (U.S. 2012/0038532, previously cited) as applied to claim 1 above, and further in view of Guo (U.S. 2013/0344237). 

Regarding Claim 20, Yonetsu teaches an insulating matrix comprising a non-conductive polymer (paragraph [0053]). 
However, Yonetsu is silent to the insulating matrix having a uniform chemical composition throughout the nanocomposite. 
Guo teaches a nanocomposite material for use as an electromagnetic wave or radio frequency absorber (abstract). Guo teaches an insulating matrix having a uniform chemical composition through the nanocomposite (paragraph [0152]). Guo teaches that a uniform layer of silica results in significantly increased coercivity (paragraph [0152]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yonetsu with the concepts of Guo with the motivation of significantly increasing coercivity. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735




/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735